      Case 6:20-cv-00017 Document 1 Filed on 03/16/20 in TXSD Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

EXCALIBUR RENTALS, INC AS                  §
SUCCESSOR BY MERGER TO                     §
EXCALIBUR RENTALS, INC. AND                §
ELITE TOILET RENTALS, INC.                 §
                                           §
V.                                         §      CIVIL ACTION NO. 6:20-CV-00017
                                           §
ST. PAUL FIRE AND MARINE                   §
INSURANCE COMPANY                          §

                        DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW, St. Paul Fire and Marine Insurance Company, the defendant in

the above entitled and numbered cause, and timely files this its notice of removal, and

in support thereof would respectfully show unto this Honorable Court as follows:

                                        I.
                                STATE COURT ACTION

      This case was initially filed in the 135th Judicial District Court of Victoria County,

Texas. The state court action is styled Excalibur Rentals, Inc. as Successor by Merger

to Excalibur Rentals, Inc. and Elite Toilet Rentals, Inc. vs. St. Paul Fire and Marine

Insurance Company, Cause No. 20-02-85498-B, filed in the 135th Judicial District Court

of Victoria County, Texas.

                                          II.
                                        PARTIES

      The plaintiffs, Excalibur Rentals, Inc. as Successor by Merger to Excalibur

Rentals, Inc. and Elite Toilet Rentals, Inc., are, upon information and belief, entities or
      Case 6:20-cv-00017 Document 1 Filed on 03/16/20 in TXSD Page 2 of 4



assumed names, affiliates, or subsidiaries of entities organized under the laws of the

State of Texas and having their principal places of business in Victoria County, Texas

      The defendant, St. Paul Fire and Marine Insurance Company (“St. Paul”), is a

corporation organized under the laws of the State of Connecticut with its principal place

of business in the State of Connecticut.

                                         III.
                                    JURISDICTION

      This Court has jurisdiction over the subject matter of this cause, pursuant to 28

U.S.C. § 1332, because this is a civil action in which the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is between citizens

of different states. Accordingly, this cause is removable pursuant to 28 U.S.C. § 1441

and § 1446.

                                          IV.
                                      TIMELINESS

      St. Paul was served with process and the plaintiffs’ original petition on February

25, 2020.     Thirty days have not elapsed since St. Paul was served with process.

Accordingly, pursuant to 28 U.S.C. § 1446, this notice of removal is timely and proper.

                                         V.
                                    ATTACHMENTS

      Pursuant to 28 U.S.C. § 1446(a), Local Rule 3, and Local Rule 81, the following

exhibits are attached hereto and incorporated herein by reference for all purposes:

      a. Exhibit A:    Civil action cover sheet;

      b. Exhibit B:    Copies of all executed processes in the case, if any;

      c. Exhibit C:    Copies of all pleadings asserting causes of action and all

                       answers to such pleadings;

                                            2
      Case 6:20-cv-00017 Document 1 Filed on 03/16/20 in TXSD Page 3 of 4



       d. Exhibit D:   Copies of all orders signed by the state court judge, if any;

       e. Exhibit E:   A copy of the state court docket sheet;

       f. Exhibit F:   An index of matters being filed; and

       g. Exhibit G:   A list of all counsel of record, including addresses, telephone

                       numbers, and parties represented.

                                       VI.
                              CONDITIONS PRECEDENT

       The defendant has tendered the filing fee required by the Clerk of the United

States District Court for the Southern District of Texas, Victoria Division, along with this

notice of removal. A copy of this notice of removal is also being filed in the 135th

Judicial District Court of Victoria County, Texas, and all counsel of record are being

provided with complete copies.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, the defendant respectfully requests

that the above action, Cause No. 20-02-85498-B, styled Excalibur Rentals, Inc. as

Successor by Merger to Excalibur Rentals, Inc. and Elite toilet Rentals, Inc. vs. St. Paul

Fire and Marine Insurance Company, filed in the 135th Judicial District Court of Victoria

County, Texas, be removed to this Court.

                           [SIGNATURE PAGE TO FOLLOW]




                                             3
      Case 6:20-cv-00017 Document 1 Filed on 03/16/20 in TXSD Page 4 of 4



                                                Respectfully submitted,
                                                ORGAIN BELL & TUCKER, LLP
                                                P O Box 1751
                                                Beaumont, TX 77704-1751
                                                (409) 838-6412
                                                (409) 838-6959 facsimile

                                                /s/ Greg C. Wilkins
                                                Greg C. Wilkins
                                                State Bar No. 00797669
                                                Southern District Bar No. 33280
                                                gcw@obt.com
                                                Joshua B. Mullin
                                                State Bar No. 24110142
                                                Southern District Bar No. 3514820
                                                jmullin@obt.com

                                                ATTORNEYS FOR DEFENDANT,
                                                ST. PAUL FIRE AND MARINE
                                                INSURANCE COMPANY




                              CERTIFICATE OF SERVICE
       I do hereby certify that on the 16th day of March, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and also forwarded it to all
known counsel of record by Certified Mail, Return Receipt Requested.

                                                /s/ Greg C. Wilkins         __________
                                                  Greg C. Wilkins




                                            4
